John G. Roberts, Jr.: We'll hear argument first this morning in 04-433, Anza v. Ideal Steel Supply Corporation. Mr. Frederick.
David C. Frederick: Thank you, Mr. Chief Justice, and may it please the Court: This case concerns use of alleged fraud in the underpayment of taxes as the predicate for a treble damages civil RICO action. Respondent Ideal Steel concedes that it was not defrauded, but it, nonetheless, claims lost profits when National failed to pay State sales taxes and thereby offered a lower overall price to consumers. Our position is that Ideal's injury is too indirect as a matter of law under RICO. In reinstating Ideal's RICO claims against National, however, the Second Circuit committed two errors. First, it substituted a direct targeting test that credited the plaintiff's allegations of intent instead of applying this Court's test for proximate causation in the Holmes case. And second, the Second Circuit permitted Ideal to satisfy the reliance requirement by invoking the State of New York's reliance on the truth of National's allegedly false tax returns. Both errors transformed civil RICO into a litigation weapon of great destructive force for defendants who will be forced to defend, beyond the pleading stages, damages claims of the most attenuated and indirect character. With respect to our first argument, proximate cause, the court below erred by not applying this Court's test in Holmes and also by failing to take into account the fact that fraud is a statutory violation that... for which the plaintiff needs to be within the zone of interest. Quite simply, because Ideal was not the defrauded party, it is not within the zone of interest protected by the fraud statute. With respect to the Holmes factors, for three reasons the... Ideal Steel is unable to plead proximate cause. First, in Holmes, this Court made clear that where there's an indirect plaintiff, the claims are difficult to prove in terms of ascertaining what the level of damages is. That is particularly true in this case because of the highly attenuated chain of causation that allege... that Ideal alleges as a factual matter.
David H. Souter: Well, isn't there something different here? Because in... in Holmes, the... the party that was claiming the... sort of the ultimate damage was damaged because other people up the line were damaged, the... the shareholders and then the broker dealers and so on. There was a kind of a direct line of... of causation. But the people who were claiming were at the tail end of it. Here, the causation between the... or the... or the cause of the harm to... to the clients on... on the other side was... was direct. It was direct competition harm. So we are in a different situation from Holmes. In other words, they... they weren't... the... the plaintiffs in this case were not injured simply because New York lost some money. They were injured in... in their own right by... by the competition between them and your client.
David C. Frederick: I don't agree, Justice Souter, and here's why. In Holmes, the customers were the ones who were denied proximate cause in this decision... in... in the Court's decision. They stood in a direct line from the harm that was caused when the companies were defrauded and the stock value caused the brokerage to go down. It was completely foreseeable that customers that owned the shares in those firms would also suffer direct harm.
David H. Souter: Sure, but they suffered the harm because the firm suffered the harm. There was... there was... there's a word there. There was... there was a victim in... in the direct line of causation, if you will, between them and... and the... and the offending RICO party. Here, there's... there's nobody in between the two of them.
David C. Frederick: That... that's not so. There is, and New York is in between them in this respect. If... Ideal is asserting that because the taxes had not been charged and then paid to the State of New York, that National gained a competitive advantage. But I think the Court has been clear that the competitive harms... and this was true in the Associated General Contracting case in which the Court in Holmes relied directly... is not going to be sufficient when there are multiple steps in the chain. Here, as a factual matter, Justice Souter, they have to be able to link every individual sale for which there was not a tax paid, assert that that person was wrongfully not charged a tax. Under New York law, under certain circumstances, if a contractor has a certificate, it's not appropriate for the vendor in this case to charge the sales tax. And then they have to be able to show that they would have gotten the sale--
Anthony M. Kennedy: Well, why... why is that true? Let's assume that they could establish that there was a purpose and an intent to adopt this... this tax evasion scheme and that the whole object was to undermine and... and injure the competitor, and they show that this scheme began to work and that their reputation as a lower cost competitor was... was well established. Why... why isn't that enough?
David C. Frederick: --Because this Court rejected a similar theory in section 4 of the Clayton Act context where it held that a specific intent to injure is not sufficient as a pleading matter. The Court in that case held that where an association had a... an... a specific intent to harm the unions, that that was not sufficient for invoking section 4 of the Clayton Act. The same analysis applies here because what Ideal is attempting to do is to use artful pleading as a way to get around the proximate cause requirement through their simple assertions that there are no, in fact, other competitors within a three State area and that National was targeting them for competitive harm. They're attempting to evade the normal requirements for proximate cause that look to whether or not the direct injury is suffered by the plaintiff.
Ruth Bader Ginsburg: Mr. Frederick, you... you started by saying how difficult this would be to prove, but could the plaintiff piggyback on New York? If New York was the defrauded party and taxes are owed to the State, has the State had no proceeding in this?
David C. Frederick: Well, as the briefs indicate... and we're somewhat outside the record. As the case some to this Court, it's on the pleadings. But the footnotes in the brief give a little bit of a flavor of what has happened since then, and there are audit proceedings that the State of New York has commenced. It has not commenced any kind of civil or criminal proceeding against National, nor has it brought a RICO action against National. But there are discussions with the State at the level of the auditors as to whether or not any back tax is owed and, if so, in what amount.
Ruth Bader Ginsburg: Do I understand correctly that the complaint has since been amended to assert a Federal income tax shortfall?
David C. Frederick: That's correct, Justice Ginsburg. And as we pointed out in our reply brief, there are in excess of 500,000 corporate income tax statements that are issued by the IRS for underpayment each year and in excess of 6 million unemployment underpayment notices sent out. And under Ideal's theory, each of those would be a predicate act for a RICO case, asserting treble damages where one competitor could use the in terrorem effect of a RICO claim simply because of an underpayment of tax notice.
John Paul Stevens: Well, but this is a little more focused than that, I think. There's only one competitor here, isn't there?
David C. Frederick: We have to assume that for purposes of this pleading except insofar as it acknowledges whether or not a legal requirement is satisfied, and I think that the cases of this Court and certainly the commentators have been clear the Court does not need to assume a fact for purposes of a legal conclusion. As the... as the footnotes indicate, that has not been borne out by discovery, and there are, in fact, multiple competitors.
John Paul Stevens: But do you think it's fair to interpret the Second Circuit as having, in effect, held that every competitor of anybody who cheats on his taxes has a RICO claim?
David C. Frederick: What the Second Circuit held was that if the plaintiff pleads that they were a direct target... and here, other competitors in the market like Colonial, Alimar, Friedel, and Easton Steel, could plead exactly the same thing that they, in fact, were the direct target. And under the Second Circuit's test, that would be sufficient to override a motion to dismiss and proceed the parties into protracted discovery. And what the Court in Associated General Contracting and in Holmes made clear was that the courts were not designed to be the forums for this kind of long, arduous fact finding mission in order to determine whether or not indirect injuries should be compensable with treble damages under the RICO statute.
John G. Roberts, Jr.: Mr. Frederick, I understand how your arguments work under section 1962(c), but how... how do they work under 1962(a)? It seems that that gets around many of the causation and reliance arguments that you make.
David C. Frederick: Mr. Chief Justice, the way we get to the proximate cause requirement through Holmes is through 1964(c)'s use of by reason of a violation of 1962. We submit that the proximate cause inquiry is the same whether it's a 62(a) violation or a 62(c) violation. And in fact, Ideal has not advanced really any argument to the contrary. They sued under 1962(a) in order to get a deeper pocket, National, which they would not be able to get under 1962(c). Corporations are not persons.
John G. Roberts, Jr.: But 62(a) gets to the reinvestment of the illicit proceeds in a... in an enterprise, and here you have the opening of the facility right next... not right next door... nearby the other facility. And it seems to me all they have to show is that the proceeds used for that were illicitly procured.
David C. Frederick: They... that's not their allegation, though, in this sense. The theory that your hypothesis is postulating is a money laundering predicate act, but they don't assert money laundering as the predicate act. They assert fraud. And it's exactly the same conduct, the alleged underpayment of taxes that is fraudulently sent to the State of New York, and through that, an indirect injury. So their theory under (a) and under (c) of section 1962 factually is exactly the same. The only reason that they brought in an (a) claim is, as I pointed out, to get at the pocket with suing National as a corporate defendant. But I would point out here, in further answer to your question, Justice Ginsburg, the State of New York, under the Holmes test, is the proper plaintiff for purposes of vindicating the law's purposes, which after all, is to negate the activity of fraud.
Ruth Bader Ginsburg: Is there any impediment to New York suing? This would be kind of strange. New York has its tax scheme. It has penalties for failure to pay tax. And then it could go into the Federal court and say RICO is better than our penalties. RICO has treble damages.
David C. Frederick: There are cases that have so held, and I think this Court's decision in Pasquantino, which holds that the tax revenue from a governmental entity can be property within the meaning of the fraud statutes, would support a general notion that a State could, in fact, if it believed that that was necessary to vindicate the law's purposes would be appropriate. Of course, here, the State of New York has got to get to that level through a very long series of steps, and it hasn't even approached, you know, the initial steps in terms of even bringing the civil claims against National.
Ruth Bader Ginsburg: The... the Second Circuit seemed to rely on an earlier case that is much featured in respondent's brief, but I don't recall your dealing with it. Is that Commercial Cleaning case of the knowingly hiring undocumented aliens and paying them less than the minimum wage, which gave that person a competitive edge over rivals who... who paid what the law required?
David C. Frederick: That, Justice Ginsburg, may give rise to certain legal remedies and certain harms, but we submit would be too indirect for a RICO treble damages claim. There certainly could be an unfair competition claim under State law, perhaps a tortious interference with business advantage. But the purpose of RICO is not to federalize unfair competition law. And this point, we submit is very important because they could not bring a fraud claim under State law. It's not in their complaint, but--
Samuel A. Alito, Jr.: Suppose... suppose the company gets a competitive advantage by engaging in the sort of activity that's would be traditionally be associated with organized crime, let's say, extortion or labor offenses. Would your causation argument be any different in that situation if a competitor filed a civil RICO action?
David C. Frederick: --It could, Justice Alito, in this way. Congress has certainly announced, through a variety of statutes, a congressional policy of trying to deter and to minimize the use of violence and force against individuals. And the Hobbs Act is quite broadly worded in the context of robbery and extortion, certainly. The question, though, of whether or not an indirectly sustained injury... in your hypothetical, something like competitive advantage... would be sustainable... I think would be looked at through the Holmes inquiry whether or not the damages that are asserted are too attenuated to be readily ascertained.
Antonin Scalia: Well, I don't understand your answer then. I mean... I mean, does the fact that... that there was classic mob violence involved make a difference or not?
David C. Frederick: It can--
Antonin Scalia: Why? I... your answer didn't... didn't tell me why.
David C. Frederick: --Because if... depending on the exact facts of how the violence was done, whether or not the injury that is sustained is direct within the Holmes factors--
Antonin Scalia: Well, that has nothing to do with violence or not. It has to do with directness or not. You're saying you would apply the same directness test.
David C. Frederick: --That's correct, although there is... Justice Scalia, I don't want... I don't think that it should be foreclosed that as your opinion in Holmes and as footnote 20 of the majority opinion in Holmes pointed out, how those proximate cause factors get analyzed with the different predicate acts may vary slightly, but we think--
David H. Souter: Well, may... may I ask you to focus this way, just going one step further than the hypo you've got? Let's assume that the... that the defendant engages in extortion against A and makes a lot of money doing it. As a result of that, in... in dealing with B, the defendant, in fact, can... can offer... offer goods for sale to B's customers at a lower price simply because he's getting all this income from the extortion. In that case, wouldn't your analysis be the same as your analysis in this case?
David C. Frederick: --Yes, it would because there is a better defendant A which got extorted for purpose of vindicating the extortion--
David H. Souter: But... but if that's the case, then... if... if the relationship between the parties is the same, then the presence of violence or nonviolence has nothing to do with your... your position. Does it?
David C. Frederick: --It... it does in this extent. I can't think of a hypothetical, off the top of my head or after some consideration, of where the violence would have been such that there would have been a less indirect injury than the one in your hypothetical, Justice Souter. But I would not want to foreclose the possibility, as this Court did not foreclose in footnote 20 of the Holmes opinion, that there could be such a case. It's not necessary for us to prevail here because the mail and wire fraud predicate acts are very close to the securities fraud that this Court considered in the Holmes case. I would acknowledge that in the extortion and robbery and other carjacking and violence type acts, there could be congressional policies that would be taken into account. And certainly the legislative history of RICO points to a concern that persons would be using violence in a way that would cause harms. But I don't think the Court needs to go there in order to rule in our favor in this case.
John Paul Stevens: May I ask this? I assume you would agree that if the defendant had... had hired a thug to go out and beat up his competitor, the competitor would have a cause of action.
David C. Frederick: Yes.
John Paul Stevens: And what if the defendant bribed a... an official of the New York revenue department to impose unnecessarily high taxes on the competitor?
David C. Frederick: That is starting to get more indirect, but I think that that probably would be sufficient to show injury because the State of New York is not suffering any kind of property loss or any other kind of harm other than honest services.
John Paul Stevens: And what if they... what if they somehow or other fraudulently persuaded the revenue agents of the State to impose higher taxes and penalties on the competitor?
David C. Frederick: I... I don't think that that hypothetical in any substantive way is different from the second one, Justice Stevens.
John Paul Stevens: So you think there would be recovery in that scenario.
David C. Frederick: No. I... I think... I think that the... the question of how government behaves, for purposes of its discharge of public responsibilities, you know, is treated through a lens that goes to whether or not the law can be properly vindicated there. And I assume that the State of New York has various laws that can be enforced in a way--
John Paul Stevens: Well, supposing we've got a license inspector or somebody every Monday night to go out and... and inspect very heavily the competitor and cause all sorts of nuisance values and so forth. But he's a State official, induced to do that by some kind of bribery or fraud on the part of the defendant. Would there be a cause of action there or not?
David C. Frederick: --Not under... well, I don't think there would be a cause of action by the competitor under RICO because, again, those damages are too indirect. That's not very different from the Associated General Contracting case where there were... there was thought to be coercion on the part of the association against the labor unions, and this Court held that that was insufficient for proximate cause.
Stephen G. Breyer: I'm rather surprised at your answers because I was thinking you want to draw a rather clear line between where fraud is at issue, and only fraud. Proximate cause, case A, the fraud does nothing but lowers the costs of the firm; case B, the fraud is something that directly is aimed to raise the cost of a particular specified competitor. I see a clear difference between those two cases, but you apparently don't.
David C. Frederick: Well, I think, Justice Breyer, it depends on how the fraud plays out, and... and I would acknowledge that this is a... a somewhat nebulous area when you--
Stephen G. Breyer: No, no, it's not nebulous. It's absolutely clear. In the one hand, you are targeting a particular defendant to raise... a particular competitor to raise his costs. In the other hand, you are taking an action that simply lowers your own and, therefore, equally will hurt any competitor, whether there's one or a million.
David C. Frederick: --The difficulty, Justice Breyer, as... as that series of hypotheticals plays out in the real world is that defendants who have to defend against actions are forced to deal with the truth of pleadings for purposes of 12(b)(6). And as happened in this case, where the plaintiff can, through artful pleading, you know, navigate through these series of proximate cause issues, can plead facts that courts have to be assuming as true, reach a legal conclusion that there is, in fact, proximate cause--
Stephen G. Breyer: No. If you had my test, you'd win this case.
David C. Frederick: --But, Justice Breyer, I guess my point is that I think that there... with all candor to the Court, there are some difficulties in handling that as a pleading matter. And yes, I'll accept the win if that's how that's the Court wants to read the case.
Stephen G. Breyer: No, no. I don't want to give you a win--
David C. Frederick: But-- [Laughter]
Stephen G. Breyer: --on... on a--
David C. Frederick: But... but I would submit that the rule as articulated is one that would have some administration issues. I think it is certainly an easier case where there is a broad spread competitive harm as a result of a lowering of a particular competitor's costs or a particular defendant's costs and one where there is a fraud that is specifically directed at a piece of property for which--
John G. Roberts, Jr.: But it's not--
David C. Frederick: --the plaintiff asserts a claim.
John G. Roberts, Jr.: --I think the reason Justice Breyer's test is a little more administrable than you're willing to admit is that it's not a question of motive. You're not asking why they did it. You're asking where the predicate act is directed, and if the predicate act is directed to lowering the... the firm's taxes so that it can compete more aggressively, that's one thing. If the... the predicate act is directed to, you know, blowing up the other firm's warehouse or... or, you know, something like that, it's a different matter altogether.
David C. Frederick: That's correct, Mr. Chief Justice. But under the Holmes test, that becomes much easier to ascertain because you know where the damages are. You don't have to worry about apportioning damages among multiple plaintiffs, and there may not be a better plaintiff. So I think if you applied the Holmes factors in this test here and to the example that you gave, the answer is a fairly straightforward one. If I could turn to the second point of proximate cause that we have raised, it's that as a matter of zone of interest standing, because Ideal is not the defrauded party, they fall outside the zone of interests protected by the fraud statutes. It's been well accepted at common law and through this Court's incorporation of common law principles as a means of interpreting the RICO statute, that the predicate act should be viewed in terms of who is designed to be protected. Here, because of the allegations of fraud against the State of New York, the State of New York is within the zone of interest that the... of the fraud provisions. Ideal is not. Ideal falls outside the zone, and under the way that some courts have viewed proximate cause analysis, that would be sufficient. The second large point that I came here to argue today was that reliance was improperly analyzed by the court below. At common law, reliance is a necessary element of fraud. Ideal, for similar reasons to the zone of interest analysis, is not the party that relied on any misrepresentations by my client, National and the Anzas. And therefore, it cannot assert a fraud claim because of that absence of reliance.
Antonin Scalia: I'm... I'm impressed by one of the cases cited in the brief, in which someone causes a person who has a contract with a third party to believe that the third party has repudiated the contract, and thereby gets that person to give the contract to himself. Now, in that case, the person defrauded is the other party to the contract, not the... not the third party. And yet, I suspect the third party would... would be direct enough to be... to be within the protected scope, don't you think?
David C. Frederick: I do, Justice Scalia, and--
Antonin Scalia: And yet, he's not defrauded.
David C. Frederick: --Well, but common law cases have carved out a very narrow exception where there is a relationship between the defrauded party and the entity that is injured. Usually it's an agency relationship. Sometimes it's a trustee or fiduciary relationship, but that is a very narrow exception that would fall within your hypothetical and would fall outside this case because Ideal cannot plead or prove any reliance whatsoever on the misrepresentations--
Antonin Scalia: All right. But it... it at least contradicts your assertion that you have to be the defrauded party. You acknowledge that sometimes you don't have to be the defrauded party.
David C. Frederick: --Our briefs make that concession clear, I think, Justice Scalia. If I could reserve the balance of my time.
John G. Roberts, Jr.: Thank you, Mr. Frederick. Mr. Roddy.
Kevin P. Roddy: Mr. Chief Justice, and may it please the Court: Ideal Steel asks this Court to affirm the decision of the Second Circuit, send this case back to trial in the Southern District of New York. The case is ready to be tried. We ask you to do this for four reasons. First, the Second Circuit's decision in this case is consistent with this Court's decisions in Sedima in 1985 and National Organization for Women in 1994. Second, the Second Circuit's decision is entirely consistent with this Court's decision in Holmes in 1992. Third, we submit that reliance is not an element of a civil RICO claim based on predicate acts of mail and wire fraud. But fourth, if reliance is an element, then we agree with the Solicitor General that reliance by a third party not only suffices under RICO, but sufficed at common law. That should be the end of the matter. The decision should be affirmed. The case should go back for trial.
Ruth Bader Ginsburg: Are you for relaying... relating the position of the United States... are you relying on that brief in the Bank of China case that was filed--
Kevin P. Roddy: I am. Justice Ginsburg, I am. 5 months ago, as you know, when--
Ruth Bader Ginsburg: --Which... which was kind of said in passing to say that there was no... that the... that the court below was right and we shouldn't take the case.
Kevin P. Roddy: --Your Honor, the... Justice Ginsburg, the Solicitor General filed its amicus brief here 5 months ago when this Court had accepted the case for review. In its brief, the Solicitor General said no fewer than seven times, not just as a passing aside, that third party reliance, what the Solicitor General called reliance by someone, not only suffices under RICO, but sufficed at common law. We agree with the Solicitor General's position. Here, we have that reliance by a third party, what the Government called someone, the State of New York.
Ruth Bader Ginsburg: Being... is there any other case where the defendant is charged with not paying tax either to the Federal Government or the State? Now you have it both because you--
Kevin P. Roddy: Yes.
Ruth Bader Ginsburg: --you said they haven't paid tax for this... their income... Federal income tax either. This seems to be a novel claim, and I don't know of another where failure to pay tax owed to a State or the Federal Government is the basis for a RICO claim.
Kevin P. Roddy: Justice Ginsburg, as you correctly pointed out, Ideal's second amended complaint, which is not before this Court in this proceeding, alleged an income tax scheme. And... and Judge Berman in the Southern District of New York permitted that amendment. I am not aware of another case involving a competitor bringing a claim on these set of facts. However, as we pointed out in our brief on the merits, there is a discrete set of RICO cases involving competitors as plaintiffs who either allege misrepresentations to third parties, whether customers or government agencies, bribes, or violence and threats of violence. I submit to you that this Court's decision in National Organization for Women in 1994 presents a variation on the theme. You will recall that in that case the anti abortion protestors, the defendants, engaged in violence or threats of violence directed at customers, and the injury was to the health care clinics, the plaintiffs. And... and I wish to say that... that petitioners--
Antonin Scalia: The customers, employees, and doctors, as I recall. It was--
Kevin P. Roddy: --Yes.
Antonin Scalia: --not just customers.
Kevin P. Roddy: It was. Petitioners--
Antonin Scalia: So there is that kind of connection that... that your... your colleague was... was referring to.
Kevin P. Roddy: --Yes. They try to distinguish National Organization for... for Women in two ways, Justice Scalia. First, they say that in National Organization for Women, the potential patients, the customers, were a constituent part of the... of the health clinic's business. That's true here also. But more important, they say in their reply brief that this Court only decided that case on Article III standing. That is not correct. If you look at respondent's brief on the merits filed in that case in September 1993, both issues were raised, Article III standing and RICO standing, meaning injury plus proximate cause.
Ruth Bader Ginsburg: You're getting away from--
Antonin Scalia: But here... here, the intimidation was... was not directed to your customers. I mean, it seems to me that's a... that's a totally different situation. Had... had your customers been defrauded, that would be a... your customers, but you... there... there was nothing directed specifically at the customers of your store.
Kevin P. Roddy: Certainly... certainly, Justice Scalia, there was.
Antonin Scalia: What was it?
Kevin P. Roddy: In a--
Antonin Scalia: I thought they were just cheating the State. What was specifically directed at the customers of your store?
Kevin P. Roddy: --These are inappropriate financial inducements. They are offered a lesser price. It's a... it's a... it's an underbidding--
Antonin Scalia: Oh, that's... that's good, not bad. I mean, you know.
David H. Souter: Isn't... isn't the problem with your answer to Justice Scalia and... and a problem which... which is bothering you with your case this? We're talking here about two different lines of causation? And each of them, to some degree, contributes to the ultimate result which you claim, which is a loss of business and... and business harm. One line of causation is... is competitive. It's price competition. They charge less. They lure the customers away. The other line of competition is fraud on the State of New York which makes it easier for them to engage in price competition. So far as the fraud on the State of New York is concerned, its effect on your client's business is indirect. In other words, they can defraud New York without hurting your client. They might simply have pocketed all they money they saved, but the... the only way that the fraud on New York hurts your client is that it puts them in a better position to engage in the second line of causation that hurts your client and that is direct price competition. If you accept the fact that there are two different lines of causation here, don't we have to say, under the Holmes direct analysis, that so far as the fraud on New York, which is the RICO violation, the consequence is an indirect one, the consequence to your client, but so far as the price competition is concerned, the consequence is a direct one, but price competition isn't a RICO violation, which leaves us saying, so far as the RICO violation is concerned, it's indirect? Now, if... if I have gone astray, tell me where.
Kevin P. Roddy: --Justice Souter, respectfully I... I disagree that the two parts of the... that the two parts of the sphere of the scheme can be broken apart like that. It's one scheme. They have... the... the petitioners have to defraud the State of New York. They have to not only mislead the State of New York, but fend off the State of New York, which frees up the cash which, as the Chief Justice pointed out, enables them to do two things. First, it enables them to offer lower prices, which does competitively injure my client. Second, as we allege in the complaint, in the amended complaint, they took all those cash proceeds and they took them to the Bronx and they opened up a competing location where they did not previously have one.
Ruth Bader Ginsburg: --Can we go back to the question that I was trying to ask you before with relation to the novelty of this because it involves fraud on the... a government that's a tax assessor and collector? It seems to me that the taxing authorities, both State and Federal, might have some genuine concern with a potential plaintiff's examining to see, gee, has my... has my rival, my competitor cheated on his or her tax. That... that could be pretty disruptive of the State or the Federal Government administering their tax system.
Kevin P. Roddy: Justice Ginsburg, I don't see that. That's certainly not true in this case. What I believe is true in this case is that but for my client's proactive litigation, this never would have come to the taxing authorities' attention. The taxing authorities are free to bring their own case. In our brief on the merits, in fact, we... we cited one case where the City of New York suing a different set of defendants over unpaid cigarette taxes. The point I want to make is that let us assume that the State of New York intervened in this case, which is always a possibility... perhaps it's a bit late now... or brought its own case. My clients and the State of New York are chasing two different piles of money, two separate measures of damages. In our brief on the merits, we set forth a hypothetical, a $100 cash transaction, to illustrate that. My clients cannot recover the lost taxes that were taken from the State of New York. The State of New York cannot recover the lost profits that my client suffered. So in... in the Holmes sense, we're not dealing here with an apportionment problem because--
Ruth Bader Ginsburg: But I wasn't concerned about that problem. I was concerned about people setting themselves up as private enforcers of tax liability as kind of a surrogate for the government out there detecting who's violated the tax laws.
Kevin P. Roddy: --Not as a surrogate, Justice Ginsburg. The... the fact of the matter is that wrongdoers act in a variety of ways.
John Paul Stevens: Of course, you are claiming a different amount of damages, entirely different.
Kevin P. Roddy: Yes.
John Paul Stevens: But I'd like to ask you supposing there were two competitors in the market instead of just the one--
Kevin P. Roddy: Right.
John Paul Stevens: --and they did it just to get at... at the competitor A and didn't care about B, but B suffered exactly the same harm, would B have a cause of action?
Kevin P. Roddy: If B could pass through the Holmes wicket of causation, Justice Stevens--
John Paul Stevens: Well, he has exactly the same causation as A, but he just didn't happen to be a target in the... in the mind of the defendant. Would he--
Kevin P. Roddy: --The... the answer... the answer would be yes. Where I believe--
John Paul Stevens: --And it'd be true if there were 20 competitors too?
Kevin P. Roddy: --Twenty competitors becomes a bit more difficult to get--
John Paul Stevens: Why?
Kevin P. Roddy: --to get them all through the Holmes--
John Paul Stevens: I imagine the damages would be less, but why would it be any different analytically?
Kevin P. Roddy: --Analytically on a motion to dismiss, if there were 20, I agree that all should be... if all suffered the exact same competitive injury and the set of factors--
John Paul Stevens: And then change it one other way. Say, instead of defrauding New York, they defrauded the landlord and... and got a rent free office space, and that cut down their costs. Would the competitors have a cause of action then?
Kevin P. Roddy: --Assuming that defrauding the landlord, Justice Stevens, involves predicate acts of mail and wire fraud or some other variety--
John Paul Stevens: Yes, it did.
Kevin P. Roddy: --of... of predicate act--
John Paul Stevens: They're sending out thugs to beat them up or something like that.
Kevin P. Roddy: --Yes. Then the... the answer would be yes. And if you look at... if you look at the competitor cases, what I call the competitor cases, there's a very discrete body of law we're talking about. They're cited in our brief. There's fewer than a dozen cases around the country from the circuit and district courts. And what they show is that there's only three ways you... there's only several ways you can do this. You can... you can make a misrepresentation to a regulator or to a customer. We have those cases. You can bribe a customer or a regulator, or you can engage in violence directed at a... at a regulator or at a customer. There's only three variations.
Samuel A. Alito, Jr.: Is there... is there any limit on the number of competitors who would have standing? You mentioned cigarette taxes. Suppose one newsstand in New York City is not collecting the cigarette tax. Does that mean that everybody else who's selling cigarettes in New York would be able to bring a claim?
Kevin P. Roddy: Justice Alito, we... we don't have those... those facts here.
Samuel A. Alito, Jr.: Well, I know, but where would the line be drawn?
Kevin P. Roddy: I don't think it... every... every competitor in the State of New York can sue because, as a practical matter, I... I submit to you that someone who lives in Manhattan is probably not going to go to Queens to buy their cigarettes. There are much--
John G. Roberts, Jr.: But if they're tax free they might. [Laughter] I mean, that's the whole point is that the--
Kevin P. Roddy: --Yes.
John G. Roberts, Jr.: --the fraud gives him a competitive advantage not just over the, you know... his... his brother in law's company that he's trying to get at, but over everybody who's in the business.
Kevin P. Roddy: In that factual scenario, yes.
Stephen G. Breyer: I mean, if that's so, then go back for a minute, please, to Justice Souter's question. It doesn't concern violence. I'm... certainly if violence is involved or a direct action against an employee or the competitor himself, then I'll assume you'd win. But the line I think that he drew very clearly and I think Justice Stevens picked up on, as I heard it, is a... a fraud where the person defrauded is not the competitor and the only effect of the fraud is to lower the cost of the person who is doing the fraud. Now, if that's so, you either draw Justice Souter's line or you don't. If you do draw Justice Souter's line, then you stay out of the thicket. If you don't, you'll have all the problems that were mentioned, that there is no way to distinguish between one person, two persons, 100 people. There is no way to know whether the lower cost of the defrauding person did or did not lead to the shift of sales. There is no way to know, indeed, whether it's a rent, in which case prices didn't fall, or whether it's actually some kind of ability of the competitor... of the defrauding person to take over the market. All those things that are issue in antitrust cases and totally unsolvable are suddenly imported into RICO, where if you really want to bring a case, bring an antitrust case, and at least people know how to face it there. That's... that's the... that's the kind of claim... that's the kind of problem that I think you're facing, and I'd like you to have the chance to respond to it.
Kevin P. Roddy: Yes. Thank you, Justice Breyer. The purpose of the scheme, the purpose of defrauding the State of New York was not just to fend off the State of New York, but to free up the cash to be able to offer a price discount. As... as the Second Circuit found, relying on the Commercial Cleaning case, which we think is very much on point, that is the reason why they did it. You can't separate them apart like that.
Antonin Scalia: Mr. Roddy, I thought that the way you got out of this problem was what your opponent has called careful pleading. I thought that... that what you were saying was that your client was targeted, that other competitors were not targeted, that this is something of a family... both of these companies are owned by the same family and there's some bad blood. Is... is that part of the background of this?
Kevin P. Roddy: They say that's part of the background, Justice Scalia.
Antonin Scalia: Okay.
Kevin P. Roddy: It's not our position.
Antonin Scalia: I thought it was part of your complaint that... that the business here was going after your client in particular.
Kevin P. Roddy: Yes, that is correct.
Antonin Scalia: And other competitors might have been hurt, but... but the whole purpose of it was to get your client. That is to say, your client was in some special way a target. Wasn't that part of your complaint?
Kevin P. Roddy: That is... that is part of--
Antonin Scalia: Are you abandoning it?
Kevin P. Roddy: --No.
Antonin Scalia: I mean, if... if you're abandoning it--
Kevin P. Roddy: No.
Antonin Scalia: --then you're... then you're in the soup-- [Laughter] --with... with all--
Kevin P. Roddy: Justice Scalia--
Antonin Scalia: --you know, all the competitors are going to be covered. But if you're not abandoning it, then... then... you know, then maybe we can talk further.
Kevin P. Roddy: --The complaint-- [Laughter] Justice Scalia, the amended complaint alleges that my client, Ideal Steel, was the target, was the intended victim of this scheme.
Stephen G. Breyer: So what does that mean? Then that means you have like the family vendetta exception to the RICO-- [Laughter]
Kevin P. Roddy: Your Honor, Justice Breyer, they raised the family feud. We explained it in a footnote. That's not what this case is about.
Stephen G. Breyer: But, I mean, you see the point. The point is I don't see how it's administrable in a law, particularly in an economic context--
Antonin Scalia: Right.
Stephen G. Breyer: --where people who are interested in making money are prepared to say, look, we want to make the money. We'd like to get rid all our competitors, and then we start distinguishing between they'd like to get rid of all of them. No, only five. No, one. And does that make a difference in whether you can bring a case or not? I frankly don't see--
Antonin Scalia: Or, in... in other words, your... your targeted argument doesn't really make sense unless there is a family vendetta. I mean, I... I want to make money. I don't care--
Kevin P. Roddy: Justice--
Antonin Scalia: --which of my competitors I'm... I'm hurting unless I have some special reason to get one... to get one... one. Now, I thought that was your case.
Kevin P. Roddy: --Justice Scalia--
Antonin Scalia: But maybe it's not.
Kevin P. Roddy: --what is alleged in the amended complaint is that in the Burroughs of Queens and the Bronx, these are the only two competitors. Only two. They are head to head competitors. We allege in the--
Antonin Scalia: Okay. That is the only basis on which they're targeted. So if there had been 18 competitors in... in the Bronx and Queens, then there would have been 18 targets. Right?
Kevin P. Roddy: --Theoretically, yes.
Antonin Scalia: Okay. Then we're back in the soup.
Kevin P. Roddy: Theoretically. [Laughter] Well, Justice Posner, in a case we cited in the footnote, talks about the concept of the intended victim where you blow up... where the defendant blows up the airplane to kill A and he also kills B who's sitting next to him on the plane. That's the EDC case. We allege that the plane, so to speak, was blown up here specifically to get my client. That's the reason why they used the proceeds to open the competing location in the Bronx.
Ruth Bader Ginsburg: How about your client's supplier? If your client... if Ideal is selling less, then it's going to buy less from its supplier. So would the supplier also have a RICO claim?
Kevin P. Roddy: Justice Ginsburg, I believe that when we begin talking about suppliers and creditors and bankers and employees, creditors, so to speak, they're one step removed. They are, respectfully, I believe in the position of SIPC in the Holmes case. We... we don't have to go to that level in this case. Creditors, suppliers... let's suppose that Ideal becomes insolvent as a result of this scheme. The creditors may step forward and believe that they have a RICO claim against the Anzas and National. I believe that they have to pass through the Holmes causation test, and it would be difficult based on the SIPC analysis.
John G. Roberts, Jr.: They're'... they're one more step removed. I don't know if they're one step removed. I mean, if there were no allegations of motive or family feud or targeting and all we know is that there are two competitors there and the one underpaid its taxes, is your case still viable?
Kevin P. Roddy: Yes. Yes, it is.
John G. Roberts, Jr.: So it doesn't depend on motive or targeting or anything at all. It just depends on the fortuity of there being two competitors in a particular area.
Kevin P. Roddy: The lower Federal courts after Holmes have used the target concept and the intent concept to... to inform, for lack of a better word, the Holmes analysis. They... and the Second Circuit in this case used that as a shorthand to inform one of the three policy factors that this Court set forth in Holmes, which I believe was the third factor, which is the proper plaintiff. And the lower Federal courts, in these discrete body of cases involving competitors, like the Second Circuit in Commercial Cleaning, have looked to see whether the plaintiff is an intended victim of the scheme, a target, for lack of a better word. This is... let me... let me speak about the question of reliance, if I may. We don't see how reliance is an element of a civil RICO claim. It has no basis in law. We can't just pull it out of the air. It's not in 1964(c). It's not in 1962, which is the substantive violation. It's not in 1961, which defines racketeering activity and pattern. It's not in the mail and wire fraud statutes.
John G. Roberts, Jr.: Well, you've cited the Solicitor General's brief--
Kevin P. Roddy: Yes.
John G. Roberts, Jr.: --earlier. The Solicitor General says it's inherent in the concept of proximate cause. In the absence of reliance, you don't have proximate cause.
Kevin P. Roddy: That... yes, the Solicitor General said that. We happen to disagree with that part of it because they don't tell us where the reliance requirement comes from either.
Stephen G. Breyer: --Where it would come from would be it would be an alternative way of getting to, say, Justice Souter's test, and it couldn't... I agree with you... depend upon whether these are within the realm of people who are relying. But suppose you had a fraud where nobody had relied. You see, it was really a failed fraud, and you can get that under Federal law.
Kevin P. Roddy: Correct.
Stephen G. Breyer: Or suppose you have a fraud where the only party that had relied was the government, in which case you don't need them for civil RICO. And the strong argument, I think, would be where that's the case, cut it off because of all the indirect problems that Holmes goes into. I'm not... I'm not accepting it. I'm just trying--
Kevin P. Roddy: Right.
Stephen G. Breyer: --to put it in what I think of as a strong form.
Kevin P. Roddy: I understand. Here, we... we clearly allege and the Second Circuit found sufficient that there was third party reliance, mainly reliance by the New York Department of Taxation. That sufficed at common law. We have New York cases going back to the time of the Civil War, the treatise writers, the Restatement, the case from Maine involving... that Justice Scalia mentioned involving the ship captain. This has been well settled for... for many years.
Ruth Bader Ginsburg: What... what is New York relying? I mean, they... somebody... does... does the State or the Federal taxpayer rely on everybody who files a return that they... they filed it honestly? Is that... that... I don't understand the sense in which a taxing authority relies on the return that's been filed.
Kevin P. Roddy: Justice Ginsburg, I believe the law is it's either actual reliance or presumptive reliance. The taxing authorities actually rely or they are presumed to rely on the validity of the... of the tax returns. The fact of the matter is that's what's alleged in our amended complaint and that is what the facts are in this case. It is... and... and if you look at the Solicitor General's brief in Bank of China, the Government cited this case with approval as an example of an appropriate use of third party reliance. And... and I... I submit to you that, while I disagree with the Solicitor General that reliance is an element whenever mail or wire... I mean, for example, if the predicate acts here involved extortion, a Hobbs Act violation, violence in some form, we wouldn't be here talking about reliance. If it involved the payment of a bribe, we wouldn't be here talking about reliance. What is it about mail fraud and wire fraud that springs from the ground this concept of reliance? My point is I don't believe it has any basis in law, and I think this Court should say so. That's... that's why we're here on the question presented. I think that this notion should be swept away because it has no basis in law. It's not in the statute. And this Court has found on several occasions that where someone seeks to raise a requirement, the organized crime requirement, the prior conviction requirement, this Court has said it's not in the statute. We can't engraft it onto the statute.
Antonin Scalia: Gee, I... I find that extraordinary that... I claim to have been defrauded by somebody. He makes a representation to me about the value of stock. I don't believe it. I really think it's ridiculous. Of course, the stock is not worth that. Okay? I buy it anyway, and I can sue even though I didn't believe him?
Kevin P. Roddy: Under securities fraud, I believe that's different because in this case it's not a... when you're dealing with competitors, you're not dealing with face to face misrepresentations.
Antonin Scalia: Well, I... I'm just talking about what the understood requirements of a fraud action were at common law. Mail fraud, any kind of fraud. Surely there has to be some reliance upon the fraud.
Kevin P. Roddy: At common law, there was a reliance requirement. When the mail fraud statute was written in 1872, it's an amalgamation of various common law crimes, some of which required reliance, some of which clearly did not. When we bring the mail fraud statute into RICO, it does not bring with it the baggage of a reliance requirement. And... and securities fraud is gone as a predicate act for RICO. It's been gone for 11 years. Where does the reliance... our point is the reliance requirement doesn't come from anywhere. It... it's simply being engrafted onto the statute, and it doesn't belong there. That's... that's our position. It must have some basis in law. It doesn't.
Antonin Scalia: Why... why do you say mail fraud does... does not have with it the normal common law fraud requirement of reliance?
Kevin P. Roddy: The case... the cases are uniform, including decisions from this Court, that a mail fraud case does not require the element of reliance. It doesn't exist in the statute. The... it's the same mail fraud statute that's a predicate act for... for RICO under section 1961.
Stephen G. Breyer: The place where it comes from is the idea that if, in fact, you have these monetary crimes, white collar kinds of crimes, money is at issue, and no one is hurt. You can proceed against a person under Federal law--
Kevin P. Roddy: Yes.
Stephen G. Breyer: --where no one is hurt. You catch it in the bud, for example, where no one is hurt. You don't want the possible class of plaintiffs to spread out into every competitor, into competitors' suppliers. It's a way of cutting off the potential class to people who are closer to any possible injury where, for example, there really wasn't any injury at all. So, I mean, that's the kind of argument being made for it, not that you find the word reliance somewhere in the statute.
Kevin P. Roddy: But, Justice Breyer, there has to be a place in the law for the three party scheme.
Stephen G. Breyer: Well, I just tried to say where... where it was. It's a... it's a way of... with proximate cause, and that's how I think you have to deal with it. You have a case where there was reliance.
Kevin P. Roddy: Yes.
Stephen G. Breyer: The government.
Kevin P. Roddy: That's right.
Stephen G. Breyer: So what you'd have to say is why that's good enough.
Kevin P. Roddy: I think it is good enough because it is... it is a sufficient way to show causation. It is not necessary. It's one way to show causation. I agree with you. Third party reliance is one way. That happens to be the way we will do it here at trial, if given the opportunity. Unless there are no questions, thank you.
John G. Roberts, Jr.: Thank you, counsel. Mr. Frederick, you have 4 minutes remaining.
David C. Frederick: I'd like to return to Justice Souter's hypothetical because I think that the point of price competition fits squarely within the Holmes case. If you were to take the fact of bankruptcy, the mere going bankrupt of the brokers in that case, the... the effect of that on the customers who are attempting to bootstrap in the securities fraud fits perfectly here because the fraud here against the State of New York enables National allegedly to engage in price competition. But as you pointed out in your hypothetical, price competition is not a RICO violation. And using 1964(c)'s by reason of, the injury has to be by the RICO violation. Simply lowering prices or making their goods more economically affordable does not cause... is not a RICO violation. The... the RICO violation, if there is one here, is in the fraudulent underpayment of taxes to the State of New York. The SG's brief in the Bank of China case does, we acknowledge, make the suggestion about possible third party reliance, but it does not cite any decision of this Court. It cites two court of appeals cases, one of which is the decision below, which we argue was wrongly decided. The point that the SG, I think, was making was acknowledging that there are these circumstances, and I would advert to my earlier colloquy with Justice Scalia in which there are limited circumstances in which a third party can invoke the reliance. But that is ordinarily done through a relationship among the parties. The breadth of the respondent's position here should not go uncommented upon. RICO is not an unfair competition statute. Yet, the answers to the hypotheticals about how many competitors would be able to bring and whether or not they were directly targeted and the cigarette hypothetical all point to the fact that, at bottom, their theory is that any action on the part of a defendant that leads to an indirect ability to engage in price competition would give rise to a RICO claim. And as we point out in our reply brief, there are literally millions... just on taxes alone, millions... of submissions by corporations that could be used by competitors if the direct targeting test is accepted by this Court as the predicate for a RICO claim. We submit that the floodgates should not be opened in that way, particularly given the fact that the difficulties of proving harm and damages are especially present here and that antitrust cases should not be shoehorned under the RICO statute. That is not what Congress intended. Finally, with respect to reliance, this Court in Beck v. Prupis held that civil conspiracy principles should be imported into the understanding of what a civil action under RICO should be permitted. And the common law is well settled that reliance is an element that is appropriate for it to be imported into the mail fraud predicate act here because the damages have to be shown by some type of relationship between the defrauded party and the defendant. If the Court has no further questions.
John G. Roberts, Jr.: Thank you, Mr. Frederick. The case is submitted.